Title: To Thomas Jefferson from Robert Smith, 26 May 1805
From: Smith, Robert
To: Jefferson, Thomas


                  
                     Sir, 
                     Baltimore May 26. 1805
                  
                  Not conceiving it good economy to suffer the Company of Marines to remain at New Orleans merely for the purpose of manning the gun boats we are building on the Ohio I have forwarded the letter to Capt. Carmack. It is quite uncertain when those gun boats will be finished. Our Western Undertakers, not having had any experience in the construction and equipment of such vessels, will meet many and very serious embarrassments. I have encountered the trouble at this time of leisure of teaching the Ship-builders on the Western waters the art of building gun boats, not for the convenience of the present moment, but with a view to the advantages which the government will probably hereafter enjoy from having them thus taught. The same boats we could have built in the Atlantic ports at the same—perhaps at a less cost and in much less time and with much less trouble to myself.
                  The gun boats building on the Ohio will, when ready for service, be manned, not by Marines, but by a few able seamen and such ordinary Seamen as may be necessary All of whom can with ease be entered at New Orleans.
                  The two gun boats building under the superintendency of Com. Preble can, when finished, with Convenience be sent to the bay of St. Bernard.
                  Respectfully –  Y. H. S.
                  
                     Rt Smith 
                     
                  
               